DETAILED ACTION
Status of the Application
The following is a Final office action. In response to Examiner's communication of January 7, 2021, Applicant, on April 7, 2021, Applicant amended claims 9 and 22 and canceled claim 18. Further, claims 1-8 were previously canceled. Claims 9-17 & 19-23 are pending and have rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Response to Amendment
Applicant's amendments are sufficient to overcome the 35 USC 112, second and fourth paragraph, rejections set forth in the previous action. Therefore, the 35 USC 112 rejections are withdrawn.

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

Applicant argues that the claims are not directed to the an abstract idea because the claims do not recite none of the features recite the enumerated methods of organizing human activities such that the present claims are not directed to the abstract idea of "certain methods of organizing human activity," and further, the contention that "the claims are directed to mental processes" cannot be sustained because the claim recites numerous features that "cannot be practically performed in the human mind." Examiner respectfully disagrees.
	Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Here, with respect to the first prong of Step 2A, the claims (claim 9, and similarly claims 10-23) recite “a method for determining a financial amount for a logistical performance in a production system, comprising: transmitting an item of order information to a vehicle of the production system; causing the vehicle to approach workstations of the production system in sequence according to the order information; performing a respective production-method step at a corresponding workstation on a component that is accommodated and transported by the vehicle; determining logistical performance from at least one detected value; transmitting the determined logistical performance …; and determining … a value based on the determined logistical performance, wherein the logistical performance is determined as a function of a product of a value of mass of the component transported and from a value of distance driven.” Claims 9-23, in view of the claim limitations, are directed to the abstract idea of a method for determining a financial amount for a logistical performance in a production system by transmitting item of order information to a vehicle of the production system, causing the vehicle to approach workstations of the production system in sequence based on the order information, performing a production-method step at a corresponding workstation on a component transported by the vehicle, determining logistical performance from a detected value, transmitting the determined logistical performance, and determining a value based on the logistical performance. 

	A claim recites certain methods of organizing human activity when the claim recites fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 84 Fed. Reg. at 52. Contrary to Applicant’s assertions, as a whole, in view of the claim limitations, each of the above limitations recite fundamental economic practices and commercial or legal interactions by determining a financial amount for a logistical performance in a production system, transmitting order information, determining logistical performance, and determining a value based on the logistical performance because these feature recited above are fundamental economic practices and commercial and legal interactions of logistic or shipping businesses. Further, these features manage personal human behavior and provide instructions to follow for people performing operations in a logistical system by causing a person to move a vehicle to approach workstations of the production system in sequence and a person performing a production-method step at a corresponding workstation on a component. Consequently, under the first prong of Step 2A, since the claims recite limitations that fall within certain method of organizing human activity, the claims recite a certain method of organizing human activity.

	A claim recites mental processes when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components, then the claim is in the mental process category. 84 Fed. Reg. 52 n.14. Here, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited transmitting item of order information to a vehicle of the production system, causing the vehicle to approach workstations of the production system in sequence based on the order information, performing a production-method step at a corresponding workstation on a component transported by the vehicle, determining logistical performance from a detected value, transmitting the logistical performance, and determining a value based on the determined logistical performance, despite Applicant’s assertions to the contrary, could all be reasonably interpreted as a human making observations of item of order, detected values regarding logistic performance, and determined logistical performance information and the human mentally performing evaluations based on the observations and using judgment to determine logistical performance and a value based on the logistical performance using their mind and/or pen and paper. Therefore, since the claims recite limitations that fall within mental processes, under the first prong of step 2A, the claims a recite a mental processes. 
Accordingly, contrary to Applicant’s assertions, the claims are directed to a certain method of organizing human activity and mental processes, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Further, with respect to the second prong of Step 2A, this judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements beyond the recited abstract idea of “via an Internet connection to a server” and “by the server” in claim 9, “a position-determination system; a force sensor adapted to detect a mass … arranged between an accommodation device of the vehicle and the rest of the vehicle,” “and/or a torque sensor adapted to determine torque of a drive of the vehicle,” and “the production system is adapted to perform the method” in claim 22, and “via an Internet connection to a server,” “by the server,” “the vehicle of the production system includes: a position-determination system; a force sensor adapted to detect a mass  … arranged between an accommodation device of the vehicle and the rest of the vehicle,” “and/or a torque sensor adapted to determine torque of a drive of the vehicle,” and “wherein the production system is adapted to perform the method” in claim 23; however, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these elements generally link the abstract idea to a technical environment, namely a computer system transmitting and collecting information to and from a vehicle. Furthermore, with respect to the transmit, detect, a force sensor adapted to detect, and a torque sensor adapted to determine torque, while parts of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, the remaining elements of dependent claims 10-22 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea, and further, generally link the abstract idea to a technical environment, namely a computer system transmitting and collecting information to and from a vehicle; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Furthermore, as noted above, with respect to the transmit, detect, a force sensor adapted to detect, and a torque sensor adapted to determine torque, while parts of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than the recited abstract because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, as noted above, the remaining elements of dependent claims 10-22 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 9-23 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.







Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive.

Applicant argues that Swift mentions travel distance, lift weight, distance traveled, detected weight, and detecting the weight on the forks, e.g., by reading a load scale; however, does not mention any "value of distance driven" or any product of "the weight on the forks" and any "value of distance driven," and thus, Swift fails to anticipate claim 9. Examiner respectfully disagrees.
In Swift, at step 304, the method “measures performance of the industrial vehicle during execution of the segments of the task … based upon the metrics associated with the task” ([0062]), and then in step 310, the method “generates a task performance score based upon the measured performance of the industrial vehicle in performing the task,” wherein “the measured performances are optionally aggregated … to create a task performance score.” [0093]. Further, Swift expressly discloses that these measures of performance of the industrial vehicle in performing the task that are used to generate the task performance score is “carried out by extracting vehicle operational data, [] e.g. … travel distance, lift weight, etc.,” “detected the weight on the forks,” and the collected data is “correlated to the actions defined by the task or task segment.” [0005], [0051], [0062], [0065]. 
Examiner notes the term “function” means “a variable (such as a quality, trait, or measurement) that depends on and varies with another.”1 Further, the term “product” means “something resulting from or necessarily following from a set of conditions” or “the amount, amount, quantity, or total produced.”2 Generating the task performance score by aggregating the measures of performance makes the task performance score a function of a product of those measures of performance being measured because the task performance score depends on and is the result of the measures.
That is, since Swift expressly discloses the task performance score in Swift is generated by aggregating the measures of performance into the task performance score, which Swift discloses includes travel distance, lift weight, detected weight on the forks, the task performance score is a function of the product of “weight on the forks" and any "value of distance driven.” Accordingly, contrary to Applicant’s assertion, Swift does indeed disclose determining a value based on the determined logistical performance, “wherein the logistical performance is determined as a function of a product of a value of mass of the component transported and from a value of distance driven,”


Applicant argues that Swift does not disclose “a torque sensor adapted to determine a torque of a drive of the vehicle" and that such a torque sensor is "in operative connection with a sensor adapted to determine a weight force and/or the mass of the component accommodated and transported by the vehicle,” as required by claims 22 and 23. Examiner respectfully disagrees.
Applicant appears to misinterpret the broadest reasonable interpretation of claims 22 and 23. Claim 22, and similarly claim 23, recites, 
a vehicle including: 
a position-determination system; 
a force sensor adapted to detect a mass of a component accommodated and transported by the vehicle, the force sensor being arranged between an accommodation device of the vehicle and the rest of the vehicle, the accommodation device adapted to accommodate the component; 
and/or 
a torque sensor adapted to determine torque of a drive of the vehicle, the torque sensor being in operative connection with a sensor adapted to determine a weight force and/or the mass of the component accommodated and transported by the vehicle.

Examiner directs Applicant’s attention to the recitation of “and/or” prior to the recited torque sensor limitation. Pursuant to the broadest reasonable interpretation, this language reciting “and/or” results in the vehicle optionally including one or more of (1) the position determination system, (2) the force sensor, or (3) the torque sensor.3 Therefore, unlike dependent claim 20, the broadest reasonable interpretation of the recitation of “and/or” recited in claims 22 and 23 makes the recited torque sensor an optional component that need not be included within the recited vehicle.
Contrary to Applicant’s assertion, Swift discloses all of the limitations required by the claims set forth above because Swift expressly discloses both:
(1)  “a position-determination system” in paragraphs [0043]-[0044], wherein a information linking device 38 of the industrial vehicle 12 includes environmental based location tracking device 46 enables the industrial vehicle 12 to be spatially aware of its location within a local space, e.g., within a warehouse, wherein the environmental based location tracking device 46 can comprise a local awareness system that utilizes markers, including RFID, beacons, lights, or other external devices to allow spatial awareness within the warehouse environment; and 
(2) “a force sensor adapted to detect a mass of a component accommodated and transported by the vehicle, the force sensor being arranged between an accommodation device of the vehicle and the rest of the vehicle, the accommodation device adapted to accommodate the component” in paragraphs [0005], [0051], [0065], wherein the measurement of industrial vehicle performance is carried out by extracting vehicle operational data, e.g., detected lift weight, detected the weight on the forks (i.e. a force sensor arranged between an accommodation device adapted to detect the mass). 
Therefore, Swift expressly discloses both the “position-determination system” and the “force sensor,” which is two of the one or more optional features required by the claims, and pursuant to the broadest reasonable interpretation of the claims, as currently recited, the invention need not necessarily include a torque sensor. Accordingly, Swift expressly discloses the limitations required by claims.











Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 9, and similarly claims 10-23) recite “a method for determining a financial amount for a logistical performance in a production system, comprising: transmitting an item of order information to a vehicle of the production system; causing the vehicle to approach workstations of the production system in sequence according to the order information; performing a respective production-method step at a corresponding workstation on a component that is accommodated and transported by the vehicle; determining logistical performance from at least one detected value; transmitting the determined logistical performance …; and determining … a value based on the determined logistical performance, wherein the logistical performance is determined as a function of a product of a value of mass of the component transported and from a value of distance driven.” Claims 9-23, in view of the claim limitations, are directed to the abstract idea of a method for determining a financial amount for a logistical performance in a production system by transmitting item of order information to a vehicle of the production system, causing the vehicle to approach workstations of the production system in sequence based on the order information, performing a production-method step at a corresponding workstation on a component transported by the vehicle, determining logistical performance from a detected value, transmitting the determined logistical performance, and determining a value based on the logistical performance. 
As a whole, in view of the claim limitations, each of the above limitations recite fundamental economic practices and commercial or legal interactions by determining a financial amount for a logistical performance in a production system, transmitting order information, determining logistical performance, and determining a value based on the logistical performance and manage personal human behavior of people performing operations in a logistical system by causing a vehicle to approach workstations of the production system in sequence and performing a production-method step at a corresponding workstation on a component, and thus, the claims are directed to a certain method of organizing human activity. Further, the broadest reasonable interpretation of the recited transmitting item of order information to a vehicle of the production system, causing the vehicle to approach workstations of the production system in sequence based on the order information, performing a production-method step at a corresponding workstation on a component transported by the vehicle, determining logistical performance from a detected value, transmitting the logistical performance, and determining a value based on the determined logistical performance could all be reasonably interpreted as a human making observations of item of order, detected values regarding logistic performance, and determined logistical performance information and the human mentally performing evaluations based on the observations and using judgment to determine logistical performance and a value based on the logistical performance using their mind and/or pen and paper; therefore, the claims are directed to a mental processes. Accordingly, the claims are directed to a certain method of organizing human activity and mental processes, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “via an Internet connection to a server” and “by the server” in claim 9, “a position-determination system; a force sensor adapted to detect a mass … arranged between an accommodation device of the vehicle and the rest of the vehicle,” “and/or a torque sensor adapted to determine torque of a drive of the vehicle,” and “the production system is adapted to perform the method” in claim 22, and “via an Internet connection to a server,” “by the server,” “the vehicle of the production system includes: a position-determination system; a force sensor adapted to detect a mass  … arranged between an accommodation device of the vehicle and the rest of the vehicle,” “and/or a torque sensor adapted to determine torque of a drive of the vehicle,” and “wherein the production system is adapted to perform the method” in claim 23; however, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these elements generally link the abstract idea to a technical environment, namely a computer system transmitting and collecting information to and from a vehicle. Furthermore, with respect to the transmit, detect, a force sensor adapted to detect, and a torque sensor adapted to determine torque, while parts of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, the remaining elements of dependent claims 10-22 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea, and further, generally link the abstract idea to a technical environment, namely a computer system transmitting and collecting information to and from a vehicle; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Furthermore, as noted above, with respect to the transmit, detect, a force sensor adapted to detect, and a torque sensor adapted to determine torque, while parts of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than the recited abstract because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, as noted above, the remaining elements of dependent claims 10-22 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 9-23 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	
	

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-17, 19, & 21-23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Swift (US 20160078694 A1), hereinafter Swift.
Regarding claim 9, Swift discloses a method for determining a financial amount for a logistical performance in a production system, comprising ([0005]): 
transmitting an item of order information to a vehicle of the production system ([0061], at 302, the method receives a task to be performed by receiving, into memory in the control module 204 of the information linking device 38, information designating a task to be performed using an industrial vehicle, e.g., the industrial vehicle 12 to which the information linking device 38 is attached); 
causing the vehicle to approach workstations of the production system in sequence according to the order information; 
performing a respective production-method step at a corresponding workstation on a component that is accommodated and transported by the vehicle ([0051], [0062], at 304, the method measures performance of the industrial vehicle during execution of the segments of the task, wherein tasks including moving a load from a specified start location to a specified end location, and a start segment is defined as a “pick up the load,” an intermediate segment can be “travel to end location,” and an end segment is defined as “place load,” [0052], there can be multiple, discrete, sequential, segments that span the task, e.g., a start segment to accelerate the industrial vehicle, a next segment to navigate the industrial vehicle to the rack location where the load resides, a next segment to pick the load from the start location, and a further segment to travel to the destination area, and then, the next segment is to deposit the load at the destination location); 
determining logistical performance from at least one detected value ([0051], [0062], at 304, the method measures performance at 304 by extracting vehicle operational data that is generated on the industrial vehicle in response to the industrial vehicle executing the segments of the task, the extracted vehicle operational data is responsive to at least one metric, and the collected data is thus correlated to the actions defined by the task or task segment, wherein the “moving a load from a specified start location to a specified end location” segment metrics can include a measure of time, distance traveled, energy consumed, the “pick up the load” segment metric can include a measure of time, energy, detected weight, location, the “travel to end location” segment metric can include a measure of time, distance, load carried, and the “place load” segment metric can include a measure of time, energy, detected weight, location); 
transmitting the determined logistical performance via an Internet connection to a server ([0062], [0068]-[0069], [0057]-[0058], the information linking device 38 can collect, archive, aggregate, etc., relevant vehicle extracting vehicle operational data that is generated on the industrial vehicle is recorded over time so that the information server 14 receives a history of industrial vehicle data, every few minutes, every hour, every shift, every day, etc., wherein  information linking device 38 send the communication transmitted to a server using a transceiver associated with the information linking device 38 or a cellular radio to a remote server, [0022], the particular networking components provided in the computing environment 10 can be selected to support one or more extranets, wide area networks (WAN), the Internet); and 
determining, by the server, a value based on the determined logistical performance ([0093], [0096], [0099], at 310, the method generates a task performance score based upon the measured performance of the industrial vehicle in performing the task, and at 312, the task performance score from 310 is evaluated against the target score to create a task evaluation, wherein the evaluations can be performed on the server), 
wherein the logistical performance is determined as a function of a product of a value of mass of the component transported and from a value of distance driven  ([0005], [0051], [0065], the measurement of industrial vehicle performance is carried out by extracting vehicle operational data, e.g., travel distance, detected lift weight, detected the weight on the forks).
Regarding claim 10, Swift discloses the method according to claim 9 (as above), wherein the item of order information includes an item of driving order information ([0051], tasks including moving a load from a specified start location to a specified end location, and a start segment is defined as a “pick up the load,” an intermediate segment can be “travel to end location,” and an end segment is defined as “place load,” [0052], there can be multiple, discrete, sequential, segments that span the task, e.g., a start segment to accelerate the industrial vehicle, a next segment to navigate the industrial vehicle to the rack location where the load resides, a next segment to pick the load from the start location, and a further segment to travel to the destination area, and then, the next segment is to deposit the load at the destination location, [0054], as another example, a task is defined as a put-away operation, is to break down the put-away into sequential segments, such as: start at the load initial location; drive and raise the forks (if necessary) to initial location (an inbound slot, a rack location, a receiving lane, etc.); pivot, if necessary; traverse in; account for slot interaction time; pick up load; traverse out; travel to the destination location; raise forks to the rack slot of the destination location; pivot, if necessary; traverse in; account for slot interaction time at the destination location; place load at destination location; traverse out).
Regarding claim 11, Swift discloses the method according to claim 9 (as above), wherein the server is arranged at a position that is geographically located at a distance from the production system ([0023], the computing devices communicate with a remote server 30 across a network 32, such as the Internet, wherein the remote server 30 can comprise, for example, a third party server  e.g., operated by the industrial vehicle manufacturer) that interacts with the industrial vehicles 12 of the computing environment(s) 10).
Regarding claim 12, Swift discloses the method according to claim 9 (as above), wherein the value includes a financial value ([0080], [0111], the score can be factored in any desired measure, e.g., the score can be based upon time, energy usage, dollar value, etc.).
Regarding claim 13, Swift discloses the method according to claim 9 (as above), wherein the value determined by the server is determined in accordance with a number, a type, and/or a position of the workstations of the production system and/or driving paths of the vehicle of the production system ([0062]-[0064], the method measures performance of the industrial vehicle during execution of the segments of the task (or the task itself where no segments are defined) based upon the metrics associated with the task, thus, the method can extract vehicle operational data that is generated on the industrial vehicle in response to the industrial vehicle executing the segments of the task, by sensors (e.g., gyroscopes, cameras, current sensors, etc.) that can indicate other measurable operations, e.g., including direction and position within the warehouse, [0094], a performance evaluation is made for each segment of the task (e.g., number of impacts, did the vehicle come to a complete stop at intersections, were turns taken at an acceptable radius, was enough time allowed for a smooth braking when stopping, etc.), was a geofence location properly avoided).
Regarding claim 14, Swift discloses the method according to claim 9 (as above), wherein the detected value includes: a mass of the component; a distance driven by the vehicle; a number, type and/or position of the approached workstations; and/or a number of components transported by the vehicle ([0005], [0051], the measurement of industrial vehicle performance is carried out by extracting vehicle operational data, e.g., travel distance, load carried, detected lift weight, location, etc., [0062]-[0064], the method measures performance of the industrial vehicle during execution of the segments of the task (or the task itself where no segments are defined) based upon the metrics associated with the task, thus, the method can extract vehicle operational data that is generated on the industrial vehicle in response to the industrial vehicle executing the segments of the task, by sensors (e.g., gyroscopes, cameras, current sensors, etc.) that can indicate other measurable operations, e.g., including direction and position within the warehouse, [0094], a performance evaluation is made for each segment of the task (e.g., number of impacts, did the vehicle come to a complete stop at intersections, were turns taken at an acceptable radius, was enough time allowed for a smooth braking when stopping, etc.), was a geofence location properly avoided).
Regarding claim 15, Swift discloses the method according to claim 9 (as above), wherein, if the production system is changed and/or expanded ([0102], [0118], by collecting data from several different “views” the methods herein can evaluate changes made to layout of the facility, equipment, warehouse policy, and warehouse managers can gain insight into the impact of changes, e.g., a warehouse policy to change a procedure can be evaluated into dollars, energy, time, etc., and identify the industrial vehicle components that drive the change, [0114], the systems and methods take advantage of knowledge of the rack and warehouse layout), corresponding information relating to a changed and/or expanded number, type and/or position of the workstations of the production system and/or the driving paths ([0005], [0051], the measurement of industrial vehicle performance is carried out by extracting vehicle operational data, e.g., travel distance, load carried, detected lift weight, location, etc., [0062]-[0064], the method measures performance of the industrial vehicle during execution of the segments of the task (or the task itself where no segments are defined) based upon the metrics associated with the task, thus, the method can extract vehicle operational data that is generated on the industrial vehicle in response to the industrial vehicle executing the segments of the task, by sensors (e.g., gyroscopes, cameras, current sensors, etc.) that can indicate other measurable operations, e.g., including direction and position within the warehouse, [0094], a performance evaluation is made for each segment of the task (e.g., number of impacts, did the vehicle come to a complete stop at intersections, were turns taken at an acceptable radius, was enough time allowed for a smooth braking when stopping, etc.), was a geofence location properly avoided) is transmitted to the server, the server determining the value based on the corresponding information ([0062], [0068]-[0069], [0057]-[0058], the information linking device 38 can collect, archive, aggregate, etc., relevant vehicle extracting vehicle operational data that is generated on the industrial vehicle is recorded over time so that the information server 14 receives a history of industrial vehicle data, every few minutes, every hour, every shift, every day, etc., wherein  information linking device 38 send the communication transmitted to a server using a transceiver associated with the information linking device 38 or a cellular radio to a remote server, [0093], [0096], [0099], at 310, the method generates a task performance score based upon the measured performance of the industrial vehicle in performing the task, and at 312, the task performance score from 310 is evaluated against the target score to create a task evaluation, wherein the evaluations can be performed on the server).
Regarding claim 16, Swift discloses the method according to claim 9 (as above), wherein electrical energy inductively transmitted to the vehicle is determined and taken into account at least as a part of the logistical performance ([0005], [0027], [0051], the measurement of industrial vehicle performance is carried out by monitoring of battery characteristics, e.g., one or more of current, voltage, resistance, etc., to determine energy usage or consumed by the vehicle during measured/monitored tasks; Examiner notes that inductance is the tendency of an electrical conductor to oppose a change in the electric current flowing through it, and when current flows out of the battery via a conductor with a resistance to consume or use energy, as disclosed in Swift, the conductor of the battery inductively transmits that energy to the vehicle to be consumed or used by the vehicle).
Regarding claim 17, Swift discloses the method according to claim 9 (as above), wherein the logistical performance is determined from a value of mass of the component transported in each case and a value of a driven distance ([0005], [0051], [0065], the measurement of industrial vehicle performance is carried out by extracting vehicle operational data, e.g., travel distance, detected lift weight, detected the weight on the forks).
Regarding claim 19, Swift discloses the method according to claim 14 (as above), further comprising detecting the mass of the component by a force sensor ([0005], [0051], [0065], the measurement of industrial vehicle performance is carried out by extracting vehicle operational data, e.g., detected lift weight, detected the weight on the forks).
Regarding claim 21, Swift discloses the method according to claim 14 (as above), wherein a value of the distance is determined from a time characteristic of detected position values of the vehicle ([0051], the measurement of industrial vehicle performance is carried out by extracting vehicle operational data, e.g., measure time and distance traveled).
Regarding claim 22, Swift discloses a production system, comprising ([0018]-[0023], the computing environment to support wireless communication of industrial vehicles 12, such as materials handling vehicles (shown as forklift trucks for convenience of illustration), in communication with servers): 
a vehicle including: a position-determination system ([0043]-[0044], the information linking device 38 of the industrial vehicle 12 includes environmental based location tracking device 46 enables the industrial vehicle 12 to be spatially aware of its location within a local space, e.g., within a warehouse, wherein the environmental based location tracking device 46 can comprise a local awareness system that utilizes markers, including RFID, beacons, lights, or other external devices to allow spatial awareness within the warehouse environment); 
a force sensor adapted to detect a mass of a component accommodated and transported by the vehicle, the force sensor being arranged between an accommodation device of the vehicle and the rest of the vehicle, the accommodation device adapted to accommodate the component; and/or 
a torque sensor adapted to determine torque of a drive of the vehicle, the torque sensor being in operative connection with a sensor adapted to determine a weight force and/or the mass of the component accommodated and transported by the vehicle ([0005], [0051], [0065], the measurement of industrial vehicle performance is carried out by extracting vehicle operational data, e.g., detected lift weight, detected the weight on the forks (i.e. a force sensor arranged between an accommodation device adapted to detect the mass and/or a torque sensor adapted to determine torque of the drive); 
wherein the production system is adapted to perform a method for determining a financial amount for a logistical performance in the production system ([0018]-[0023], the computing environment to support wireless communication of industrial vehicles 12, such as materials handling vehicles (shown as forklift trucks for convenience of illustration), in communication with servers, [0122]-[0126], the present disclosure can be a system, a method, and/or a computer program product. The computer program product can include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present disclosure), the method including: 
transmitting an item of order information to the vehicle of the production system ([0061], at 302, the method receives a task to be performed by receiving, into memory in the control module 204 of the information linking device 38, information designating a task to be performed using an industrial vehicle, e.g., the industrial vehicle 12 to which the information linking device 38 is attached);
causing the vehicle to approach workstations of the production system in sequence according to the order information; 
performing a respective production-method step at a corresponding workstation on the component that is accommodated and transported by the vehicle ([0051], [0062], at 304, the method measures performance of the industrial vehicle during execution of the segments of the task, wherein tasks including moving a load from a specified start location to a specified end location, and a start segment is defined as a “pick up the load,” an intermediate segment can be “travel to end location,” and an end segment is defined as “place load,” [0052], there can be multiple, discrete, sequential, segments that span the task, e.g., a start segment to accelerate the industrial vehicle, a next segment to navigate the industrial vehicle to the rack location where the load resides, a next segment to pick the load from the start location, and a further segment to travel to the destination area, and then, the next segment is to deposit the load at the destination location);
determining the logistical performance from at least one detected value ([0051], [0062], at 304, the method measures performance at 304 by extracting vehicle operational data that is generated on the industrial vehicle in response to the industrial vehicle executing the segments of the task, the extracted vehicle operational data is responsive to at least one metric, and the collected data is thus correlated to the actions defined by the task or task segment, wherein the “moving a load from a specified start location to a specified end location” segment metrics can include a measure of time, distance traveled, energy consumed, the “pick up the load” segment metric can include a measure of time, energy, detected weight, location, the “travel to end location” segment metric can include a measure of time, distance, load carried, and the “place load” segment metric can include a measure of time, energy, detected weight, location);
transmitting the determined logistical performance via an Internet connection to a server ([0062], [0068]-[0069], [0057]-[0058], the information linking device 38 can collect, archive, aggregate, etc., relevant vehicle extracting vehicle operational data that is generated on the industrial vehicle is recorded over time so that the information server 14 receives a history of industrial vehicle data, every few minutes, every hour, every shift, every day, etc., wherein  information linking device 38 send the communication transmitted to a server using a transceiver associated with the information linking device 38 or a cellular radio to a remote server, [0022], the particular networking components provided in the computing environment 10 can be selected to support one or more extranets, wide area networks (WAN), the Internet); and 
determining, by the server, a value based on the determined logistical performance ([0093], [0096], [0099], at 310, the method generates a task performance score based upon the measured performance of the industrial vehicle in performing the task, and at 312, the task performance score from 310 is evaluated against the target score to create a task evaluation, wherein the evaluations can be performed on the server).
Regarding claim 23, Swift discloses a method for determining a financial amount for a logistical performance in a production system, comprising ([0005]):
 transmitting an item of order information to a vehicle of the production system ([0061], at 302, the method receives a task to be performed by receiving, into memory in the control module 204 of the information linking device 38, information designating a task to be performed using an industrial vehicle, e.g., the industrial vehicle 12 to which the information linking device 38 is attached);  
causing the vehicle to approach workstations of the production system in sequence according to the order information; 
performing a respective production-method step at a corresponding workstation on a component that is accommodated and transported by the vehicle ([0051], [0062], at 304, the method measures performance of the industrial vehicle during execution of the segments of the task, wherein tasks including moving a load from a specified start location to a specified end location, and a start segment is defined as a “pick up the load,” an intermediate segment can be “travel to end location,” and an end segment is defined as “place load,” [0052], there can be multiple, discrete, sequential, segments that span the task, e.g., a start segment to accelerate the industrial vehicle, a next segment to navigate the industrial vehicle to the rack location where the load resides, a next segment to pick the load from the start location, and a further segment to travel to the destination area, and then, the next segment is to deposit the load at the destination location); 
determining logistical performance from at least one detected value ([0051], [0062], at 304, the method measures performance at 304 by extracting vehicle operational data that is generated on the industrial vehicle in response to the industrial vehicle executing the segments of the task, the extracted vehicle operational data is responsive to at least one metric, and the collected data is thus correlated to the actions defined by the task or task segment, wherein the “moving a load from a specified start location to a specified end location” segment metrics can include a measure of time, distance traveled, energy consumed, the “pick up the load” segment metric can include a measure of time, energy, detected weight, location, the “travel to end location” segment metric can include a measure of time, distance, load carried, and the “place load” segment metric can include a measure of time, energy, detected weight, location);
transmitting the determined logistical performance via an Internet connection to a server ([0062], [0068]-[0069], [0057]-[0058], the information linking device 38 can collect, archive, aggregate, etc., relevant vehicle extracting vehicle operational data that is generated on the industrial vehicle is recorded over time so that the information server 14 receives a history of industrial vehicle data, every few minutes, every hour, every shift, every day, etc., wherein  information linking device 38 send the communication transmitted to a server using a transceiver associated with the information linking device 38 or a cellular radio to a remote server, [0022], the particular networking components provided in the computing environment 10 can be selected to support one or more extranets, wide area networks (WAN), the Internet); and 
determining, by the server, a value based on the determined logistical performance ([0093], [0096], [0099], at 310, the method generates a task performance score based upon the measured performance of the industrial vehicle in performing the task, and at 312, the task performance score from 310 is evaluated against the target score to create a task evaluation, wherein the evaluations can be performed on the server);
wherein the vehicle of the production system includes: a position-determination system ([0043]-[0044], the information linking device 38 of the industrial vehicle 12 includes environmental based location tracking device 46 enables the industrial vehicle 12 to be spatially aware of its location within a local space, e.g., within a warehouse, wherein the environmental based location tracking device 46 can comprise a local awareness system that utilizes markers, including RFID, beacons, lights, or other external devices to allow spatial awareness within the warehouse environment);
a force sensor adapted to detect a mass of the component accommodated and transported by the vehicle, the force sensor being arranged between an accommodation device of the vehicle and the rest of the vehicle, the accommodation device adapted to accommodate the component; and/or 
a torque sensor adapted to determine torque of a drive of the vehicle, the torque sensor being in operative connection with a sensor adapted to determine a weight force and/or the mass of the component accommodated and transported by the vehicle ([0005], [0051], [0065], the measurement of industrial vehicle performance is carried out by extracting vehicle operational data, e.g., detected lift weight, detected the weight on the forks (i.e. a force sensor arranged between an accommodation device adapted to detect the mass and/or a torque sensor adapted to determine torque of the drive);
wherein the production system is adapted to perform the method ([0018]-[0023], the computing environment to support wireless communication of industrial vehicles 12, such as materials handling vehicles (shown as forklift trucks for convenience of illustration), in communication with servers, [0122]-[0126], the present disclosure can be a system, a method, and/or a computer program product. The computer program product can include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present disclosure).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Swift (US 20160078694 A1), hereinafter Swift, in view of Switkes, et al. (US 20130041576 A1), hereinafter Switkes.
Regarding claim 20, Swift discloses the method according to claim 14 (as above). Further, while Swift discloses determining the mass of the component ([0005], [0051], [0065], the measurement of industrial vehicle performance is carried out by extracting vehicle operational data, e.g., detected lift weight, detected the weight on the forks), Swift does not expressly disclose the remaining elements of the following limitation, which however, is taught by further teachings in Switkes.
Switkes teaches further comprising determining torque of a drive of the vehicle, and determining the mass of the component based on the torque ([0060], the system can estimate the mass to take into account changes in load from cargo by using the engine torque and measured acceleration to estimate the mass).
Swift and Switkes are analogous fields of invention because both address the problem of evaluating the performance of industrial vehicles. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Swift the ability to determine torque of a drive of the vehicle, and determine the mass of a component based on the torque as taught by Switkes since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of determining torque of a drive of the vehicle, and determining the mass of a component based on the torque. Further, it would have been obvious to one of ordinary skill in the art to have modified Swift with the aforementioned teachings of Switkes in order to produce the added benefit of controlling a vehicle in a safe and efficient that reduces energy consumption, and a result reduces cost of operation. [0003]-[0009].



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859.  The examiner can normally be reached on Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Function, Merriam-Webster.com, available at www.merriam-webster.com/dictionary/function.
        2 Product, Merriam-Webster.com, available at https://www.merriam-webster.com/dictionary/product
        3 See Ex Parte Gross (PTAB 2014), available at https://developer.uspto.gov/ptab-web/#/search/documents?proceedingNumber=2011004811, wherein in the PTAB decision for Application No. 11/565,411, dated January 3, 2014, the PTAB agrees a claim reciting A “and/or” B covers embodiments having element A alone, element B alone, or elements A and B taken together.